
	

113 HR 1719 IH: Cents and Sensibility Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1719
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Stivers (for
			 himself, Mr. Ryan of Ohio, and
			 Mr. Tiberi) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend title 31, United States Code, to save the
		  American taxpayers money by immediately altering the metallic composition of
		  the one-cent, five-cent, dime, and quarter dollar coins, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Cents
			 and Sensibility Act.
		2.Composition of
			 circulating coins
			(a)Steel coins
			 requiredSection 5112 of title 31, United States Code, is amended
			 by adding at the end the following new subsection:
				
					(w)Composition of
				circulating coins
						(1)In
				generalNotwithstanding any other provision of law, the one-cent,
				five-cent, dime, and quarter dollar coins shall—
							(A)be produced
				primarily of steel; and
							(B)meet such other
				specifications as the Secretary may determine to be appropriate.
							(2)TreatmentThe one-cent, five-cent, dime, and quarter
				dollar coins shall be treated in such a manner that the appearance of the
				coins, both when new and after they have been in circulation, is similar to the
				one-cent, five-cent, dime, and quarter dollar coins, respectively, produced
				before the date of the enactment of this subsection.
						(3)Buy American
				steel requirement
							(A)In
				generalNotwithstanding any
				other provision of law, the Secretary shall, in minting one-cent, five-cent,
				dime, and quarter dollar coins, only use steel produced in the United
				States.
							(B)ExceptionSubparagraph
				(A) shall not apply if the Secretary finds, and publishes in the Federal
				Register the basis of such finding, that—
								(i)applying subparagraph (A) would be
				inconsistent with the public interest; or
								(ii)an adequate supply of an appropriate grade
				of steel is not produced in the United States in sufficient and reasonably
				available
				quantities.
								.
			(b)Conversion to
			 new coin specificationsIn
			 setting specifications under section 5112(w) of title 31, United States Code,
			 as added by subsection (a), the Secretary of the Treasury shall not set
			 specifications that would—
				(1)require more than 1 change to
			 coin-accepting and coin-handling equipment to accommodate all coins produced
			 pursuant to such subsection;
				(2)facilitate or
			 allow the use of a coin with a lesser value produced by another country, or the
			 use of any token or other easily or regularly produced metal device of minimal
			 value, in the place of a circulating coin produced by the Secretary; or
				(3)require non-trivial changes to
			 coin-accepting or coin handling equipment to easily accommodate continued
			 co-circulation of both coins produced with the new specifications under such
			 subsection and coins produced on or before the date that is the end of the
			 90-day period beginning on the date of the enactment of this Act.
				(c)Effective
			 date
				(1)In
			 generalThe amendment made by
			 subsection (a) shall apply to all one-cent, five-cent, dime, and quarter dollar
			 coins issued after the end of the 90-day period beginning on the date of the
			 enactment of this Act.
				(2)ExceptionThe Secretary of the Treasury may produce
			 numismatic versions of the one-cent, five-cent, dime, and quarter dollar coins
			 either in the composition specified in section 5112(w) of title 31, United
			 States Code, as added by subsection (a), or in forms and materials similar to
			 those the Secretary produced before the date of the enactment of this
			 Act.
				3.Technical and
			 conforming amendmentsSection
			 5112 of title 31, United States Code, is amended—
			(1)in subsection (b),
			 by striking the first, second, third, fourth, sixth, seventh, eighth, and tenth
			 sentences; and
			(2)by amending
			 subsection (c) to read as follows:
				
					(c)Weight of the
				one-Cent coinThe Secretary
				may prescribe the weight of the one-cent coin that the Secretary determines is
				necessary to ensure an adequate supply of one-cent coins to meet the needs of
				the United
				States.
					.
			
